UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 06-7537



In Re:   JANISON VEAL,



                                                         Petitioner.




                 On Petition for Writ of Mandamus.
                       (3:02-cr-00043-WCB-JE)


Submitted: November 21, 2006              Decided:   December 4, 2006


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Janison Veal, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Janison Veal petitions for a writ of mandamus, alleging

the district court has unduly delayed acting on his motion filed

pursuant to 28 U.S.C. § 2255 (2000).   He seeks an order from this

court directing the district court to act.       Our review of the

docket sheet reveals that the magistrate judge since has filed his

report and recommendations, recommending that Veal’s motion be

denied.   Accordingly, while we grant leave to proceed in forma

pauperis, because the district court recently has acted in Veal’s

case, we deny the mandamus petition as moot.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                    PETITION DENIED




                              - 2 -